DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marimuthu et al. (US20110024916 A1; Mari).
Regarding claim 1, Mari discloses a semiconductor package, comprising: a package substrate (Fig. 7, 342; ¶67); at least one bottom die (Fig. 7, 302; ¶68) coupled to the package substrate; at least one interposer  (Fig. 7, 304; ¶68) coupled to the package substrate; a top die (Fig. 7, 334; ¶68) vertically overlapping the at least one bottom die (Fig. 7, 302; ¶68)  and the at least one interposer (Fig. 7, 304; ¶68) and coupled to the at least one bottom die and the at least one interposer; and a plurality of pillars (Fig. 7, 314; ¶68)  that connect the top die to the package substrate through the at least one interposer.
Regarding claim 2, Mari discloses semiconductor package of claim 1, wherein the back side of the top die  (Fig. 7, 334; ¶68) is exposed (back side is the top surface of 1).
Regarding claim 3, Mari discloses the semiconductor package of claim 1, wherein the plurality of pillars (Fig. 7, 314; ¶68) provide vertical connections between the top die  (Fig. 7, 334; ¶68) and the package substrate. (Fig. 7, 342; ¶67)
	Regarding claim 4, Mari discloses the semiconductor package of claim 1, wherein the plurality of pillars (Fig. 7, 314; ¶68) comprise vertical lines of pillars.
	Regarding claim 6, Mari discloses the semiconductor package of claim 1, wherein the plurality of pillars (Fig. 7, 314; ¶68) is connected to pads.(Fig. 7, 332; ¶63)
	Regarding claim 7, Mari discloses the semiconductor package of claim 1, wherein the top die (Fig. 7, 334; ¶68)  is coupled (electrically) to the at least one bottom die (Fig. 7, 302; ¶68) by an adhesive (Fig. 7, 336; ¶64).
Regarding claim 8, Mari discloses a semiconductor package, comprising: a package substrate (Fig. 7, 342; ¶67); at least one bottom die (Fig. 7, 302; ¶68) coupled to the package substrate ; at least one interposer (Fig. 7, 304; ¶68) coupled to the package substrate; a top die (Fig. 7, 334; ¶68) vertically overlapping the at least one bottom die and the at least one interposer and communicatively coupled to the at least one bottom die and the at least one interposer; and a plurality of pillars (Fig. 7, 314; ¶68) that connect the top die to the package substrate through the interposer.
Regarding claim 9, Mari discloses the semiconductor package of claim 8, wherein the back side of the top die (Fig. 7, 334; ¶68) is exposed. (back side is the top surface)
Regarding claim 10, Mari discloses the semiconductor package of claim 8, wherein the plurality of pillars (Fig. 7, 314; ¶68) provide vertical connections between the top die (Fig. 7, 334; ¶68) and the package substrate. (Fig. 7, 342; ¶67)
Regarding claim 11, Mari discloses the semiconductor package of claim 8, wherein the plurality of pillars (Fig. 7, 314; ¶68) comprise vertical lines of pillars.
	Regarding claim 12, Mari discloses the semiconductor package of claim 8, wherein the top die (Fig. 7, 334; ¶68) is coupled to the at least one bottom die (Fig. 7, 302; ¶68) by electrical interconnections. (Fig. 7, 322; ¶61)
	Regarding claim 14, Mari discloses the semiconductor package of claim 8, wherein the plurality of pillars  (Fig. 7, 314; ¶68) is connected to pads.(Fig. 7, 332; ¶63)
Regarding claim 15, Mari discloses a method, comprising: forming a package substrate (Fig. 7, 342; ¶67); forming at least one bottom die (Fig. 7, 302; ¶68) and coupling the at least one bottom die to the package substrate; forming at least one interposer (Fig. 7, 304; ¶68) and coupling the at least one interposer to the package substrate; forming a plurality of conductor filled vias (Fig. 7, 314; ¶68) in the at least one interposer; and forming a top die (Fig. 7, 334; ¶68) and placing the top die vertically overlapping the at least one bottom die (Fig. 7, 302; ¶68) and the at least one interposer  (Fig. 7, 304; ¶68)  and coupling the top die to the at least one bottom die and coupling the top die to the package substrate through the at least one interposer. 
Regarding claim 16, Mari discloses the method of claim 15, further including forming interconnection structures (Fig. 7, 322; ¶61) for coupling the at least one top die (Fig. 7, 334; ¶68) to the at least one bottom die (Fig. 7, 302; ¶68).
Regarding claim 17, Mari discloses he method of claim 15, wherein forming the interposer  (Fig. 7, 304; ¶68)includes forming protruded bumps  (Fig. 7, 340; ¶66) on the at least one bottom side of the at least one interposer adjacent the package substrate (Fig. 7, 342; ¶67).
	Regarding claim 18, Mari discloses he method of claim 15, wherein the forming the top die (Fig. 7, 334; ¶68) includes plating die pads (Fig. 7, 332; ¶63) of the top die with solder (Fig. 7, 336; ¶64).
	Regarding claim 20, Mari discloses he method of claim 15, further comprising underfilling (Fig. 7, 337; ¶68) the top die (Fig. 7, 334; ¶68).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marimuthu et al. (US20110024916 A1; Mari) in view of Yazdani (US 20100058580 A1; Yazdani).
Regarding claim 5, Mari discloses the semiconductor package of claim 1, but is silent on wherein the plurality of pillars comprise staggered rows of pillars.
Yazdani discloses forming an interposing feature having staggered rows of pillars (Fig. 5, 502; ¶31)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a staggered configuration because method makes the TSV creation and routing in the interposer layer much easier.
Regarding claim 13, Mari discloses the semiconductor package of claim 8, but is silent on wherein the plurality of pillars comprise staggered rows of pillars.
Yazdani discloses forming an interposing feature having staggered rows of pillars (Fig. 5, 502; ¶31)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a staggered configuration because method makes the TSV creation and routing in the interposer layer much easier.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marimuthu et al. (US20110024916 A1; Mari) in view of Elsherbini et al. (US 20190385977 A1; Elsh).
Regarding claim 19, Mari discloses he method of claim 15, but is silent on further comprising underfilling the at least one bottom die and the at least one interposer.
	Elsh discloses a semiconductor package comprising a top die (Fig. 1, 114-3 through 114-5; ¶24) over an interposer die (Fig. 1, 114-2; ¶24) and a bottom die (Fig. 1, 114-1; ¶24), where there is an underfill (Fig. 1, 127; ¶35) underfilling the bottom die and the interposer.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to underfill the interposer and bottom die for strengthening the bond between to the package substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816